Exhibit 10.1
THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”)
dated as of October 18, 2010 (the “Date of this Agreement”), is made by and
between Local.com Corporation, a Delaware corporation (the “Employer” or
“Company”), and Kenneth Cragun (the “Executive”).
WHEREAS, Employer and Executive previously entered into the Second Amended and
Restated Employment Agreement dated April 26, 2010 (the “Original Agreement”);
     WHEREAS, Employer and Executive now wish to amend and restate such
agreement, in accordance with the terms and conditions set forth herein;
     Accordingly, the parties hereto agree as follows:
1. Term.
     The Employer hereby employs the Executive, and the Executive hereby accepts
such employment, for an initial term commencing as of the Date of this Agreement
and ending on the first anniversary of such date, unless sooner terminated in
accordance with the provisions of Section 4 or Section 5; with such employment
to continue thereafter for successive one-year periods in accordance with the
terms of this Agreement beginning on each anniversary of the Date of this
Agreement (subject to termination as aforesaid) unless either party notifies the
other party in writing not less than thirty (30) days before expiration of the
initial term and each annual renewal thereof (the period during which the
Executive is employed hereunder being hereinafter referred to as the “Term”) of
an intent not to renew this Agreement.
2. Duties.
     During the Term, the Executive shall be employed by the Employer as its
Interim Chief Financial Officer, and as such, the Executive shall faithfully
perform for the Employer the duties and have the powers customary for such
position, including general financial oversight of the Employer’s operations and
preservation of the Employer’s assets. Notwithstanding the foregoing, at any
time, the Company may determine that Executive shall be the Senior Vice
President of Finance upon notice to Executive. During the Term, the Executive
shall report to the Chief Executive Officer of the Employer (the “CEO”), or such
other person as the Company may later designate from time to time, including the
Chief Financial Officer of the Employer (“CFO”) if a permanent CFO is
subsequently appointed and it is not Executive. The Executive shall devote
substantially all of his business time and effort to the performance of his
duties hereunder, and shall work primarily at the Employer’s main business
offices. Executive shall not be prohibited from engaging in such personal,
charitable, or other nonemployment activities as do not interfere with full time
employment hereunder and which do not violate the other provisions of this
Agreement.

 



--------------------------------------------------------------------------------



 



3. Compensation.
     3.1 Salary. In consideration of the services to be rendered under this
Agreement, the Employer shall pay the Executive during the Term a salary at the
rate of Two Hundred Twenty Thousand Dollars ($220,000) per annum (the “Annual
Salary”), in accordance with the customary payroll practices of the Employer
applicable to senior executives, provided the payments are no less frequent than
monthly (or, if there is no such policy, payments shall be semi-monthly). The
Annual Salary shall be annually reviewed by the Employer for possible increases.
The Annual Salary shall be subject to possible further increase from time to
time at the discretion of the CEO, the Board of Directors of the Employer
(“Board”), a committee of the Board designated for such purpose, or the CFO, if
a permanent CFO is subsequently appointed and it is not Executive. Any increased
Annual Salary shall thereupon be the “Annual Salary” for the purposes hereof.
The Executive’s Annual Salary shall not be decreased without his prior written
consent at any time during the Term.
     3.2 Incentive Compensation. During the Term, the Executive shall be
eligible to receive, in addition to his Annual Salary, an annual bonus (the
“Bonus”) of up to forty percent (40%) of the Annual Salary, which Bonus
threshold shall be effective for all Bonuses beginning in the second half of
2010. Any increase in the bonus target shall thereupon be the “Bonus” for the
purposes hereof. The amount of such Bonus and any performance standards or goals
required to be attained in order to receive such Bonus shall be mutually agreed
upon by Executive and the CEO, or such committee of the Board as they shall
designate for such purpose from time to, or the CFO, if a permanent CFO is
subsequently appointed and it is not Executive and memorialized in a writing
executed by Executive and Employer, as may be amended from time to time by the
mutual written agreement of Employer and Executive. The Bonus shall be declared
and paid according to the Company’s payroll policies and practices. Any actual
Bonus paid shall be determined by achievement of mutually agreed goals and
company performance.
     3.3 Stock Options. The Executive received stock option grants under the
Employer’s Equity Incentive Plans for shares of common stock of the Employer
pursuant to the terms of the Original Agreement and pursuant to additional
grants from the Employer. In addition, the Executive shall be granted options to
purchase Twenty Five Thousand (25,000) shares of the common stock of the
Employer pursuant to the Employer’s Equity Incentive Plans as of the Date of
this Agreement and at the closing price of the Company’s stock on the Dates of
this Agreement as reported by the Nasdaq Capital Market (all of the foregoing
options, including those previously granted, shall hereinafter be referred to as
the “Options”). Upon either (i) a Change of Control, defined below, of the
Employer, or (ii) a termination of the executive by Employer without Cause
(defined in Section 5.1(a) below), or a termination by Executive for Good Reason
(defined in Section 5.2(a) below), if such event of termination without cause or
for good reason occurs within 120 days prior and/or subsequent to the execution
and delivery of an acquisition, merger, consolidation or other agreement which
results in a Change of Control, any Options that Employee receives from Employer
shall become fully vested immediately and shall remain exercisable during the
term of each such option as if the Executive were still employed by Employer.
For purposes of this Agreement “Change of Control” shall mean the occurrence of
any one of the following events:

2



--------------------------------------------------------------------------------



 



          (a) any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing thirty-five percent (35%)
or more, excluding in the calculation of Beneficial Ownership securities
acquired directly from the Company, of the combined voting power of the
Company’s then outstanding voting securities;
          (b) any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing over fifty percent
(50.00%) or more of the combined voting power of the Company’s then outstanding
voting securities;
          (c) the following individuals cease for any reason to constitute a
majority of the number of directors of the Company then serving: individuals
who, as of the Date of this Agreement, constitute the Board of Directors of the
Company (the “Board”) and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of the at least two-thirds (2/3) of the directors then
still in office who either were directors on the Date of this Agreement or whose
appointment, election or nomination for election was previously so approved or
recommended;
          (d) there is a consummated merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation,
other than (A) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving or parent entity) more than fifty percent (50.00%)
of the combined voting power of the voting securities of the Company or such
surviving or parent equity outstanding immediately after such merger or
consolidation or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person,
directly or indirectly, acquired twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company or its Affiliates); or
          (e) the stock holders of the Company approve a plan of complete
liquidation of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(or any transaction having a similar effect), other than a sale or disposition
by the Company of all or substantially all of the Company’s assets to an entity,
at least fifty percent (50%) of the combined voting power of the voting
securities of which are owned by stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.
     The terms of this Section 3.3 shall be included in the applicable stock
option agreements between Employer and Executive relating to the issuance of the
Options. For purposes of this Section 3.3, the following terms used above shall
have the following meanings:

3



--------------------------------------------------------------------------------



 



     “Affiliate” shall mean an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Securities Exchange Act of 1934,
as amended from time to time (the “Exchange Act”);
     “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act; and
     “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (1) the Company, (2) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company,
(3) an underwriter temporarily holding securities pursuant to an offering of
such securities or (4) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of shares of Common Stock of the Company.
     3.4 Benefits. Except as otherwise provided herein, the Executive shall be
entitled to participate in any group life, medical or disability insurance
plans, health programs, retirement plans, fringe benefit programs and similar
benefits that may be available to other senior executives of the Employer
generally, on the same terms as such other executives, to the extent that the
Executive is eligible under the terms of such plans or programs as they may be
in effect from time to time. Employer will provide coverage for the Executive
under the Employer’s health benefits plan and will pay 100% of the cost of
spouse or dependent coverage up to a total of $1,500 per month. Coverage under
the health benefits plan will be in effect commencing with the first month
following thirty (30) days of Executive’s employment.
     3.5 Expenses. The Employer shall pay or reimburse the Executive for all
ordinary and reasonable out-of-pocket expenses actually incurred (and, in the
case of reimbursement, paid) by the Executive during the Term in the performance
of the Executive’s services under this Agreement, provided that (i) such
expenditure is of a nature qualifying it as a proper business expense deduction
on the Employer’s federal and state income tax returns and (ii) the Executive
submits proof of such expenses, with the properly completed forms as prescribed
from time to time by the Employer, no later than 30 days after the end of the
monthly period in which such expenses have been so incurred.
     3.6 Compliance with Section 409A of the Internal Revenue Code; Short-Term
Deferral Exemption. This Agreement is not intended to provide for any deferral
of compensation subject to Section 409A of the Internal Revenue Code (the
“Code”) and, accordingly, any compensation provided pursuant to this Agreement
is intended to be paid not later than the later of: (i) the fifteenth day of the
third month following Executive’s first taxable year in which such benefit is no
longer subject to a substantial risk of forfeiture, and (ii) the fifteenth day
of the third month following the first taxable year of the Employer in which
such benefit is no longer subject to a substantial risk of forfeiture, as
determined in accordance with Section 409A of the Code and any Treasury
Regulations and other guidance issued thereunder. The date determined under this
subsection is referred to as the “Short-Term Deferral Date.” Notwithstanding
anything to the contrary herein, in the event that any benefits provided
pursuant to this Agreement are not actually or constructively received by the
Executive on or before the

4



--------------------------------------------------------------------------------



 



Short-Term Deferral Date, to the extent such benefit constitutes a deferral of
compensation subject to Code Section 409A, then such benefit shall be paid upon
the Executive’s separation from service, with respect to the Employer and its
affiliates within the meaning of Section 409A of the Code. Notwithstanding any
other provision of this Agreement to the contrary, Executive and the Company
shall in good faith amend this Agreement to the extent necessary to comply with
the requirements under Section 409A of the Code and any regulations or other
guidance issued thereunder, in order to ensure that any amounts paid or payable
hereunder are not subject to the additional 20% income tax thereunder while
maintaining to the maximum extent practicable the original intent of this
Agreement.
4. Termination upon Death or Disability.
     If the Executive dies during the Term, the Term shall terminate as of the
date of death, and the obligations of the Employer to or with respect to the
Executive shall terminate in their entirety upon such date except as otherwise
provided under this Section 4. If the Executive becomes disabled for purposes of
the long-term disability plan of the Employer for which the Executive is
eligible, or, in the event that there is no such plan, if the Executive by
virtue of ill health or other disability is unable to perform substantially and
continuously the duties assigned to him for more than 180 consecutive or
non-consecutive days out of any consecutive 12-month period, then the Employer
shall have the right, to the extent permitted by law, to terminate the
employment of the Executive upon notice in writing to the Executive. Upon
termination of employment due to death or disability, (i) the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
shall be entitled to receive any Annual Salary and other benefits earned and
accrued under this Agreement prior to the date of termination (and reimbursement
under this Agreement for expenses incurred prior to the date of termination),
including, but not limited to a pro-rata Bonus for the year of termination
(which in no event shall be less than a similar pro-rata portion of the
Executive’s bonus for the preceding year) to be paid at such time as Bonuses are
ordinarily paid; (ii) in the case of termination due to disability, the
Executive shall be entitled to receive his Annual Salary for six (6) months
following such termination less any amounts for which Executive is eligible to
receive from long term disability insurance benefits under disability coverage
furnished by the Employer to the Executive during such six (6) month period;
(iii) the Executive (or, in the case of his death, his spouse and/or dependents)
shall continue to receive all applicable benefits elected by Executive for which
he received reimbursement for pursuant to Section 3.4 herein for a period of six
(6) months following such termination and Company shall continue to pay for the
foregoing in accordance with Section 3.4 herein as if no such termination had
occurred; and (iv) the Executive (or, in the case of his death, his estate and
beneficiaries) shall have no further rights to any other compensation or
benefits hereunder on or after the termination of employment, or any other
rights hereunder, except as otherwise provided in the plans and policies of the
Employer.
5. Certain Terminations of Employment.
     5.1 Termination for Cause; Termination of Employment by the Executive
without Good Reason.
          (a) For purposes of this Agreement, “Cause” shall mean the
Executive’s:

5



--------------------------------------------------------------------------------



 



               (i) conviction of (or pleading nolo contendere to) a felony
involving the crime of theft or a related or similar act of unlawful taking, or
a felony involving the federal or California securities or pension laws, or any
felony, which results in material economic harm to the Employer;
               (ii) engagement in the performance of his duties hereunder or
otherwise to the material and demonstrable detriment of the Employer, in willful
misconduct, willful or gross neglect, fraud, misappropriation or embezzlement;
               (iii) After notice from CEO (or the CFO if one is subsequently
appointed and it is not Executive), the failure to adhere to the lawful and
reasonable directions of the CEO (or the CFO if one is subsequently appointed
and it is not Executive) that are consistent with the terms of this Agreement
(so long as the directive does not give the Executive Good Reason (as defined
below) to terminate his employment as described in Section 5.2), or the failure
to devote substantially all of the business time and effort to the Employer
(except for any activities expressly authorized by the Employer);
               (iv) material breach of any of the provisions of Section 6, other
than inadvertent breaches; or
               (v) breach in any material respect of the terms and provisions of
this Agreement and failure to cure such breach within thirty (30) days following
written notice from the Employer specifying such breach;,
provided that Cause shall not exist except on written notice given to the
Executive at any time not more than 60 days following the later of either the
occurrence of any of the events described above or Employer’s actual knowledge
thereof, which events in any case must have occurred after the effective date of
this Agreement.
          (b) The Employer may terminate the Executive’s employment hereunder
for Cause, and the Executive may terminate his employment for any or no reason
on at least 30 days’ and not more than 60 days’ written notice given to the
Employer. If the Employer terminates the Executive for Cause, or the Executive
terminates his employment and the termination by the Executive is not covered by
Section 4 or 5.2, (i) the Executive shall receive Annual Salary and other
benefits earned and accrued under this Agreement prior to the termination of
employment (and reimbursement under this Agreement for expenses incurred prior
to the termination of employment); and (ii) the Executive shall have no further
rights to any other compensation or benefits hereunder on or after the
termination of employment, or any other rights hereunder, except as otherwise
provided in the plans and policies of the Employer.
     5.2 Termination by the Employer without Cause; or by the Executive for Good
Reason.
          (a) For purposes of this Agreement, “Good Reason” shall mean, unless
otherwise consented to in writing by the Executive;

6



--------------------------------------------------------------------------------



 



               (i) a reduction in Annual Salary or in benefits of the Executive,
or the failure of the Employer timely to make any Annual Salary payment due to
the Executive, provided that such deferral or failure to pay continues
unremedied for more than thirty (30) days;
               (ii) any action by the Employer that results in a material
diminution in the Executive’s title, authority, duties, reporting relationship
or responsibilities, except for the subsequent appointment of another individual
as the permanent CFO and the concurrent reduction in Executive’s title to Senior
Vice President of Finance with a corresponding reduction in the authority,
duties, reporting relationship and responsibilities;
               (iii) a material breach of any provision of this Agreement by the
Employer;
               (iv) a failure of the Employer to have any successor entity
specifically assume this Agreement;
               (v) a relocation of the Executive to offices other than those set
forth herein, or a relocation of the offices set forth herein to a location more
than 25 miles from its current location, without Executive’s prior written
consent; or
               (vi) the assignment to Executive of any duties or
responsibilities which are inconsistent with his status, position or
responsibilities as set forth in Section 2 hereof.
     Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than 30 days from the date of such notice) is given no later than the
later of either (1) 60 days after the time at which the event or condition
giving rise to Good Reason first occurs or arises or (2) Executive’s actual
knowledge thereof; and (ii) if there exists (without regard to this clause (ii))
an event or condition that constitutes Good Reason, the Employer shall have
30 days from the date notice of such a termination is given to cure such event
or condition and, if the Employer does so fully cure such event or condition,
such event or condition shall not constitute Good Reason hereunder, unless the
same or similar events or conditions occur again, in which case no further
opportunity to cure will be afforded Employer and Good Reason will exist as if
all applicable notice requirements had been met in their entirety.
          (b) The Employer may terminate the Executive’s employment at any time
for any reason or no reason and the Executive may terminate the Executive’s
employment with the Employer for Good Reason. A notice of non-renewal, as
provided for pursuant to Section 1 above, shall constitute a termination of
employment by the Employer without Cause.
          (c) If the Employer terminates the Executive’s employment and the
termination is not covered by Section 4 or 5.1, or the Executive terminates his
employment for Good Reason, the Executive shall receive:
               (i) Annual Salary and other benefits earned and accrued under
this Agreement prior to the termination of employment (and reimbursement under
this Agreement for expenses incurred prior to the termination of employment);

7



--------------------------------------------------------------------------------



 



               (ii) One-half (1/2) times the Annual Salary payable in accordance
with standard payroll practices of the Company (unless the termination occurs as
a result of or in connection with a Change of Control, in which case the amount
will be three-quarter (0.75) times the Annual Salary payable in a lump sum
within five (5) days of such termination);
               (iii) an amount equal to one-half (1/2) of all Bonuses earned
during the four quarters immediately prior to the termination date (unless the
termination occurs as a result of or in connection with a Change of Control, in
which case the amount will be equal to three-quarter (0.75) times the greater of
the amount of all Bonuses earned during the four quarters immediately prior to
the termination date or all Bonuses earned during the four quarters immediately
prior to the Change of Control if so requested by Executive), payable (A) in
accordance with standard bonus payment practices of the Company, or
(B) immediately, if and to the extent the same will be used by Executive to
exercise his stock options as provided in clause (v) below;
               (iv) reimbursement for COBRA payments equal to employee’s regular
monthly contributions toward the Executive’s health insurance benefits for the
six (6) month period (or nine (9) month period following a Change of Control)
following the termination date if the Executive elects COBRA benefits, and;
               (v) the right to exercise any or all vested stock options for a
period of twelve (12) months after the effective date of termination of
Executive’s employment; provided however, (A) in the event the termination
occurs within 120 days of the execution of a Change of Control agreement as
provided in Section 3.3 above, vesting and exercisability of all options shall
be accelerated in accordance with Section 3.3 above, and (B) in the event the
termination occurs at a time not within such 120 day period, for purposes of
this provision, all unvested options that would have vested had this Agreement
remained in force through the end of the initial Term, shall be fully vested
immediately prior to the termination under this Section 5.2(c); The provisions
of this subparagraph (v) shall be included in any stock option agreement between
the Employer and the Executive.
     In order to be eligible to receive the benefits specified under sections
5.2(c)(ii) – (iv), the Executive must execute a general release of claims in a
form acceptable to the Employer, which shall not apply to the Employer’s
obligations described above in this Section 5.2(c).
6. Invention, Non-Disclosure and Non-Competition.
     6.1 Inventions and Patents.
          (a) The Executive will promptly and fully disclose to the Employer any
and all inventions, discoveries, improvements, ideas, developments, designs,
products, formulas, software programs, processes, techniques, technology,
know-how, negative know-how, data, research, technical data and original works
of authorship (whether or not patentable or registrable under patent, copyright
or similar statutes and including all rights to obtain, register, perfect and
enforce those proprietary interests) that are related to or useful in the
Employer’s present or future business or result from use of property owned,
leased, or contracted for by the Employer and which the Executive develops,
makes, conceives or reduces to practice during the

8



--------------------------------------------------------------------------------



 



Executive’s employment by the Employer, either solely or jointly with others
(collectively, the “Developments”). All such Developments shall be the sole
property of the Employer, and the Executive hereby assigns to the Employer,
without further compensation, all of the Executive’s right, title and interest
in and to such Developments and any and all related patents, patent
applications, copyrights, copyright applications, trademarks, service marks and
trade names in the United States and elsewhere.
          (b) The Executive shall disclose promptly to an officer or to
attorneys of the Employer in writing any inventions, discoveries, improvements,
ideas, developments, designs, products, formulas, software programs, processes,
techniques, technology, know-how, negative know-how, data, research, technical
data and original works of authorship, whether or not patentable or registrable
under patent, copyright or similar statutes that are related to or useful in the
Employer’s present or future business, the Executive may conceive, make, develop
or work on, in whole or in part, solely or jointly with others during the
Executive’s employment, for the purpose of permitting the Employer to determine
whether they constitute Developments. The Employer shall receive such
disclosures in confidence.
          (c) The Executive will keep and maintain adequate and current written
records of all Developments (in the form of notes, sketches, drawings and as may
be specified by the Employer), which records shall be available to and remain
the sole property of the Employer at all times.
          (d) The Executive will assist the Employer in obtaining and enforcing
patent, copyright, trademark, service marks and other forms of legal protection
for the Developments in any country. Upon request, the Executive will sign all
applications, assignments, instruments and papers and perform all acts necessary
or desired by the Employer to assign all such Developments fully and completely
to the Employer and to enable the Employer, its successors, assigns and
nominees, to secure and enjoy the full and exclusive benefits and advantages
thereof.
          (e) The Executive understands that the Executive’s obligations under
this section will continue after the termination of the Executive’s employment
with the Employer and that during the Executive’s employment the Executive will
perform such obligations without further compensation, except for reimbursement
of expenses incurred at the request of the Employer. The Executive further
understands that if the Executive is not employed by the Employer as an employee
at the time the Executive is requested to perform any obligations under this
section, the Executive shall receive for such performance a reasonable per diem
fee, as well as reimbursement of any expenses incurred at the request of the
Employer.
          (f) Any provision in this Agreement requiring the Executive to assign
the Executive’s rights in all Developments shall not apply to an invention that
qualifies fully under the provisions of California Labor Code section 2870, the
terms of which are set forth below:
               (i) Any provision in an employment agreement which provides that
an employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

9



--------------------------------------------------------------------------------



 



                    (1) Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or
                    (2) Result from any work performed by the employee for the
employer.
               (ii) To the extent a provision in an employment agreement
purports to require an employee to assign an invention otherwise excluded from
being required to be assigned under subdivision (i), the provision is against
the public policy of this state and is unenforceable.
     6.2 Proprietary Information.
          (a) The Executive recognizes that the Executive’s relationship with
the Employer is one of high trust and confidence by reason of the Executive’s
access to and contact with the trade secrets and confidential and proprietary
information of the Employer including, without limitation, information not
previously disclosed to the public regarding current and projected revenues,
expenses, costs, profit margins and any other financial and budgeting
information; marketing and distribution plans and practices; business plans,
opportunities, projects and any other business and corporate strategies; product
information; names, addresses, terms of contracts and other arrangements with
customers, suppliers, agents and employees of the Employer; confidential and
sensitive information regarding other employees, including information with
respect to their job descriptions, performance strengths and weaknesses, and
compensation; and other information not generally known regarding the business,
affairs and plans of the Employer (collectively, the “Proprietary Information”).
The Executive acknowledges and agrees that Proprietary Information is the
exclusive property of the Employer and that the Executive shall not at any time,
either during the Executive’s employment with the Employer or thereafter
disclose to others, or directly or indirectly use for the Executive’s own
benefit or the benefit of others, any of the Proprietary Information.
          (b) The Executive acknowledges that the unauthorized use or disclosure
of Proprietary Information would be detrimental to the Employer and would
reasonably be anticipated to materially impair the Employer’s value.
          (c) The Executive’s undertakings and obligations under this
Section 6.2 will not apply, however, to any Proprietary Information which:
(a) is or becomes generally known to the public through no action on the
Executive’s part, (b) is generally disclosed to third parties by the Employer
without restriction on such third parties, (c) is approved for release by
written authorization of the Board, (d) is known to the Executive other than as
a result of work performed for the Employer, or (e) is required to be disclosed
by law or governmental or court process or order.
          (d) Upon termination of the Executive’s employment with the Employer
or at any other time upon request, the Executive will promptly deliver to the
Employer all notes, memoranda, notebooks, drawings, records, reports, written
computer code, files and other documents (and all copies or reproductions of
such materials) in the Executive’s possession or

10



--------------------------------------------------------------------------------



 



under the Executive’s control, whether prepared by the Executive or others,
which contain Proprietary Information. The Executive acknowledges that this
material is the sole property of the Employer.
     6.3 Covenant Not to Compete.
          (a) During the time that this Agreement is in effect, the Executive
shall not directly or indirectly:
               (i) own, engage in, conduct, manage, operate, participate in, be
employed by, be connected in any manner whatsoever with, or render services or
advice to (whether for compensation or without compensation), any other person
or business entity which, in the sole judgment of the Employer, directly or
indirectly competes with the Business of the Employer (as hereinafter defined);
or
               (ii) recruit or otherwise solicit or induce any employee of the
Employer to terminate his or her employment with, or otherwise cease his or her
relationship with, the Employer in order to join any person or entity which, in
the sole judgment of the Employer, competes with the Business of the Employer.
          (b) For a period of six months after the expiration or termination of
this Agreement, the Executive shall not directly or indirectly recruit or
otherwise solicit or induce any employee of the Employer to terminate his or her
employment with, or otherwise cease his or her relationship with, the Employer
in order to join any person or entity which, in the sole judgment of the
Employer, competes with the business of the employer as engaged in at the
expiration or termination of this Agreement.
          (c) The obligations set forth in paragraphs 6.3(a) and (b) above shall
not restrict the Executive’s right to invest in the securities (not to exceed 1%
of the outstanding securities of any class) of any publicly-held corporation in
the management of which the Executive does not participate.
          (d) For purposes of Section 6.3(a), “Business of the Employer” means
the business of Employer as engaged in from time to time during the term of this
Agreement, including, but not limited to, paid search.
          (e) The Executive hereby represents that, except as the Executive has
disclosed in writing to the Employer on Exhibit A attached hereto, the Executive
is not bound by the terms of any agreement with any previous employer or other
party to refrain from using or disclosing any trade secret or confidential or
proprietary information in the course of the Executive’s employment with the
Employer or to refrain from competing, directly or indirectly, with the business
of such previous employer or any other party.
          (f) The Executive further represents that the Executive’s performance
of all the terms of this Agreement and as an employee of the Employer does not
and will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by the Executive in confidence or in trust prior to
his employment with the Employer, and the

11



--------------------------------------------------------------------------------



 



Executive will not disclose to the Employer or induce the Employer to use any
confidential or proprietary information or material belonging to any previous
employer or others.
     6.4 Other Obligations. The Executive acknowledges that the Employer from
time to time may have agreements with other persons or with the U.S. Government
or agencies thereof, which impose obligations or restrictions on the Employer
regarding inventions made during the course of work under such agreements or
regarding the confidential nature of such work. The Executive agrees to be bound
by all such obligations and restrictions which are made known to the Executive
and to take all action necessary to discharge the obligations of the Employer
under such agreements.
     6.5 Rights and Remedies upon Breach. The Executive acknowledges and agrees
that any breach by him of any of the provisions of Section 6 (the “Restrictive
Covenants”) would result in irreparable injury and damage for which money
damages may not provide an adequate remedy. Therefore, if the Executive breaches
any of the provisions of Section 6, the Employer shall have the following rights
and remedies, each of which rights and remedies shall be independent of the
other and severally enforceable, and all of which rights and remedies shall be
in addition to, and not in lieu of, any other rights and remedies available to
the Employer under law or in equity (including, without limitation, the recovery
of damages) the right and remedy to have the Restrictive Covenants specifically
enforced (without posting bond and without the need to prove damages) by any
court having equity jurisdiction, including, without limitation, the right to an
entry against the Executive of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants.
7. Other Provisions.
     7.1 Severability. The Executive acknowledges and agrees that (i) he has had
an opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined that any of the provisions of
this Agreement, including, without limitation, any of the Restrictive Covenants,
or any part thereof, is invalid or unenforceable, the remainder of the
provisions of this Agreement shall not thereby be affected and shall be given
full effect, without regard to the invalid portions.
     7.2 Duration and Scope of Covenants. If any court or other decision-maker
of competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.
     7.3 Resolution of Differences Over Breaches of Agreement. The parties shall
use good faith efforts to resolve any controversy or claim arising out of, or
relating to this Agreement or the breach thereof. If, despite their good faith
efforts, the parties are unable to resolve such controversy or claim through the
Employer’s internal review procedures, then such

12



--------------------------------------------------------------------------------



 



controversy or claim shall be resolved by binding arbitration before a single,
mutually acceptable arbitrator under the rules of the Judicial Arbitration and
Mediation Service in Orange County, California and judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. If any contest or dispute shall arise between the Employer and the
Executive regarding any provision of this Agreement, the prevailing party, as
determined by the Arbitrator, shall be entitled to an award of all legal fees,
costs, and expenses reasonably incurred in connection with such contest or
dispute.
     7.4 Notices. All notices or deliveries authorized or required pursuant to
this Agreement shall be deemed to have been given when in writing and when
(i) deposited in the U.S. mail, certified, return receipt requested, postage
prepaid, or (ii) otherwise delivered by hand or by overnight delivery, against
written receipt, by a common carrier or commercial courier or delivery service
addressed to the parties at the following addresses or to such other addresses
as either may designate in writing to the other party:

     
To the Employer:
  Local.com Corporation
 
  Attn: Heath Clarke, CEO
 
  One Technology Drive, Building G
 
  Irvine, CA 92618
 
   
to the Executive:
  Kenneth Cragun
 
  3775 Chippewa Circle
 
  Corona, CA 92881

     7.5 Entire Agreement. This Agreement, together with the Option Agreement
described in Section 3.3, contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with respect thereto.
     7.6 Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege nor
any single or partial exercise of any such right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other such right,
power or privilege.
     7.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.
     7.8 Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in violation hereof shall be null and void. In the event of any sale,
transfer or other disposition of all or substantially all of the Employer’s
assets or business, whether by merger, consolidation or otherwise, the Employer
may assign this Agreement and its rights hereunder, subject at all times to
Executive’s rights with respect to a Change of Control as set forth elsewhere
herein; provided

13



--------------------------------------------------------------------------------



 



that such assignment shall not limit the Employer’s liability under this
Agreement to the Executive.
     7.9 Withholding. The Employer shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding required by law.
     7.10 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.
     7.11 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.
     7.12 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 4 through 8, and the other
provisions of this Agreement to the extent necessary to effectuate the survival
of Sections 4 through 8, shall survive termination of this Agreement and any
termination of the Executive’s employment hereunder.
     7.13 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.
     7.14 Indemnification; Directors and Officers Insurance. To the fullest
extent permitted by law, the Employer shall indemnify, defend and hold harmless
the Executive from and against all actual or threatened actions, suits or
proceedings, whether civil or criminal, administrative or investigative,
together with all attorneys’ fees and costs, fines, judgments or settlements
imposed upon or incurred by the Executive in connection therewith, that arise
from the Executive’s employment by, or serving as an officer of, the Employer,
so long as the Executive acted or refrained from acting legally and in good
faith or reasonably believed that his actions or refraining from acting were
legal and performed or omitted in good faith. Employer currently has directors
and officers liability insurance and will use all reasonable efforts to maintain
such insurance coverage during the term of this Agreement, but if it is unable
to do so, it will immediately notify Executive of this fact. All agreements and
obligations of the Company contained herein shall continue during the period
Executive is a director, officer, employee or agent of the Company (or is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise)
and shall continue thereafter so long as Executive shall be subject to any
possible claim or threatened, pending or completed action, suit or proceeding,
whether civil, criminal or investigative, by reason of the fact that Executive
was an officer or director of the Company or serving in any other capacity
referred to herein.

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed their names as of the
day and year first above written to this Second Amended and Restated Employment
Agreement.

            EMPLOYER

LOCAL.COM CORPORATION,
a Delaware corporation
      By:   /s/ Heath Clarke   ,      Heath Clarke        Chief Executive
Officer        EXECUTIVE
      /s/ Kenneth Cragun       Kenneth Cragun           

15



--------------------------------------------------------------------------------



 



STATEMENT OF ATTORNEYS FOR EXECUTIVE
The undersigned are the attorneys for Kenneth Cragun, the Executive herein. We
have been consulted in connection with negotiation, preparation and execution of
this Second Amended and Restated Employment Agreement. We have explained the
terms and provisions of the Second Amended and Restated Employment Agreement to
our client and have advised him in connection with his legal rights related to
this Second Amended and Restated Employment Agreement.

             
Dated:
           
 
           
 
           
 
           
 
           
 
          Attorney for Executive

16



--------------------------------------------------------------------------------



 



Invention, Non-Disclosure and Non-Competition Agreement
Exhibit A
     Please list terms of any agreements with any previous employer or other
party which restrains you from using or disclosing any trade secret or
confidential or proprietary information acquired by you in the course of your
employment with any previous employer or restrains you from competing directly
or indirectly with the business of such previous employer or any other party.

17